Macearlane, J.
(dissenting). — Plaintiffs based their right to relief upon two grounds: first, that the cost of the improvement to be charged against their property would be oppressive,, and out of all just and reasonable proportion to its value, and that the ordinances requiring the work would be of no public utility or public benefit whatever, and that the same would be a great, unreasonable and unnecessary burden upon their property; second, . that the ordinances were not passed in the exercise of fair and honest judgment, but arbitrarily, and with the purpose of forestalling an amendment to the charter curtailing the powers of the council, which had been passed by the general assembly of the state, but had not yet become operative.
The questions are these: first, are ordinances of the city of Westport providing for the improvement of its streets open to direct attack as being arbitrary and oppressive, and, if so, second, are these ordinances of that character?
I. The city of Westport, under its charter, had power, “by ordinance, to levy and collect a special tax on the owner or occupier of the property, lot or lots, on any street, * * *, within such city, for the purpose of grading, macadamizing, * * * curbing” the same, and to require the work to be done “at the owner’s or occupier’s expense, and collected by special tax-bills, which shall be a lien on the property and shall be collected as provided by ordinance.” R. S. 1889, sec. 1592.
The ordinances in question require the improve*286ment, when completed, to be paid for “in special tax bills issued against and upon the property charged therewith according to law.”
No question is raised in respect to the power of the city of Westport, or of the regularity of the action of the municipal assembly in passing the ordinances, or of their sufficiency in form and substance to accomplish the purposes intended.
No proposition of law is better settled in this state, or receives more general recognition in the courts of this country, than that, in determining what street improvements shall be made, and what property will be benefited thereby, in fixing benefit districts and apportioning the tax throughout the .district, the discretion of the municipal legislative authorities is conclusive upon the courts. Where legislative powers are delegated to a municipal corporation, its discretion, within the legitimate sphere of its authority, is proportionately as wide as is a like discretion possessed by the legislature of the state, “and as free from outside interference, and that discretion is not subject to judicial revision or reversal.” State ex rel. v. Schweickardt, 109 Mo. 511, and cases cited.
The authority was, under its original charter, clearly conferred upon the council of the city of West-port to require the improvement of its streets, to' determine which of them should be improved, the character of the improvement to be made, whether the adjacent property would be benefited thereby, and the amount of such benefits, and, for the purpose of paying the cost, to charge against such property the amount of such benefits. Its determination of these questions, in the exercise of an honest judgment and discretion, can not be interfered with by the courts, though it appear from the evidence that the improvements were not, in fact, demanded by the public, and *287the benefits were not a fair equivalent for the charges exacted. It is true in some instances great injustice may be done to property owners, ,yet the remedy must be sought from the legislature, by securing limitations on the powers of the council; the courts are given no power to interfere with the judgment or discretion of the legislative department of the state when exercised within its proper sphere.
It is true that the whole theory of local assessments is, that the improvement for which they are levied affords remuneration to the property owner in the way of benefits, and to go beyond the limit of compensation in making assessments would be to exceed the power of taxation; yet the honest legislative action of the council raises a conclusive presumption that the benefits received from the improvements will equal the charge imposed. The law presumes that the council has made careful investigation before it acted. To say that the courts have the right of review would substitute their discretion for that of the legislature, and would practically deprive the city of the legislative powers conferred upon it.
But where it is manifest that the action of such legislative bodies in these matters is arbitrary and is not influenced by honest judgment, and it results oppressively to the citizen the courts, if timely application is made, should not hesitate to interfere and grant relief. In such case the action does not fall within the legitimate delegated powers, but is rather an arbitrary abuse of the power intended to be conferred, and a fraud upon the taxpayer.
Thus it was held by this court that a city ordinance was unreasonable, arbitrary and oppressive, which required, at the cost of adjacent property, the construction of a sidewalk in an uninhabited portion of the city and disconnected from any other street or side*288walk. Corrigan v. Gage, 68 Mo. 541. This decision has been frequently cited in subsequent'opinions. The oppressive character of the requirement of the ordinance demonstrated that the council acted arbitrarily and not in the exercise of fair and honest discretion.
An ordinance which authorized the cost of grading the section of a street to be charged not only against the property fronting on that section, but also against property fronting on another section which had already been graded at the cost of that property exclusively, was held so obviously unjust that it could not be sanctioned. Halpin v. Campbell, 71 Mo. 494.
The principle that courts will relieve against the abuse of discretionary powers of legislative bodies of municipalities has been affirmed and recognized by this court in many cases. St. Louis v. Weber, 44 Mo. 547; Cape Girardeau v. Riley, 72 Mo. 224; Tarkio v. Cook, 120 Mo. 8; Copeland v. St. Joseph, 126 Mo. 481; St. Louis v. Russell, 116 Mo. 258; Kelly v. Meeks, 87 Mo. 401.
It is almost impossible to find a leading case in any of the courts of this country, which passes upon the question of the discretionary powers of city councils- in respect to assessment of benefits to pay for public improvements, that does not restrain them to the exercise of judgment and discretion, and that does not recognize the power of the courts to interfere when it manifestly appears that judgment has not been exercised but arbitrary action has been substituted therefor. Thomas v. Gain, 35 Mich. 162; Stuart v. Palmer, 74 N. Y. 189; Lightner v. Peoria, 37 N. E. Rep. 71; Speer v. Mayor, 85 Ga. 57; Washington Avenue, 69 Pa. St. 364; Cooley on Taxation [2 Ed.], p. 661; State v. District Court, 33 Minn. 306.
II. The court finds from the evidence in this case that the improvements contemplated by the ordinances *289are not necessary for the public convenience and comfort and that the property will not receive benefits therefrom equal to the costs charged against it. In these matters the determination of the council otherwise, if made in the exercise of an honest judgment and discretion, must be taken as conclusive and binding upon us.
But it is insisted that this record shows that these ordinances were passed arbitrarily and not in the exercise of that judgment and discretion the legislature intended the council should exercise and which the courts presume was exercised, and will operate oppressively to plaintiffs, and as a fraud upon their rights.
Westport is a city of the fourth class and has a population of four or five thousand, and when these ordinances were passed there was, under the charter, no limitation on the power of the council in respect to the improvements of streets. R. S. 1889, sec. 1592.
On the fifteenth day of March, 1893, an act of the general assembly of the state was approved which amended said section 1592, and provided “that no street * * * shall be * * * macadamized at the expense of property-holders * * * unless a a majority of the resident real estate owners, in front feet, * * * shall petition” therefor; Acts of 1893, pages 107-109. This act took effect June 21st, 1893.
Upon the trial plaintiff offered evidence which showed that the council, by which these ordinances were passed, held its first meeting April 10th, 1893. At that meeting the mayor informed the council that the amendatory act had passed and would soon become a law, and advised that ordinance for street improvements be at once passed. It was also shown that between March 16th and July 5th, 1893, the council passed and the mayor approved ninety-six ordinances *290for the improvement of streets in said city, making about five miles of street improvements, the cost of which would amount to about $300,000. It was also shown, and indeed is a matter of history, that, at that time, there was great stringency in the financial affairs of the country, and it was also shown that real estate in Westport was much depreciated in value. All this evidence was deemed inadmissible by the. court, and was not considered in reaching its conclusion.
This evidence, taken in connection with the further facts, as found by the trial court, that the entire cost of these improvements, including the grading of the streets, would equal the assessed value of the property charged therewith, and that the property would not be, in fact, enhanced in value to an amount equal to the cost of the work, convinces us that the ordinances were passed, not in the exercise of - the fair, and honest judgment of the city council, but arbitrarily and with the intention of forestalling and defeating the limitation of power contained in the amendatory law.
The unlimited power contained in the original charter gave great opportunities for unjust and oppressive legislation. As before said, the remedy for such oppression was with the legislature and not with the courts. We must assume that evils, of the character complained of, resulted under the operation of the old charter, and that by the amendment the legislature intended to correct those evils and to give the property owners a voice in determining what streets should be improved, and to take from the .council a portion of its unlimited power in that respect. While the amendment had not become operative as a part of the charter, no other act of the legislature was necessary to make it so. The legislature had already condemned the abuse of power under the existing charter and its voice should have been respected by the council. We can but *291regard the action of the council, judging from the great numbers of ordinances passed, and their oppressive character as evidenced by these, that it was not actuated by that fair and honest judgment which should conclude the courts. The ordinances can only be characterized as arbitrary, oppressive, and an abuse of the taxing power, and as operating as a fraud upon the tax-payer.
But it is insisted that evidence was not admissible for the purpose of impugning the motives and good faith of the council in passing the ordinances.
That courts can not inquire into the motives of the legislative department in the enactment of laws is well settled law. Such an inquiry would have the effect of subordinating the legislature to the courts. Cooley, Cons. Lim., *186 (5 ed. 223).
But, says Judge Dillon: “Municipal bodies, like the directories of private corporations, have too often shown themselves capable of using their powers fraudulently, and for their own advantage or to the injury of others. We suppose it to be a sound proposition that their acts, whether in the form of resolutions or ordinances, may be impeached for fraud at the instance of persons injured thereby.” 1 Dill. Mun. Corp. [4 Ed.], sec. 311. See Glasgow v. St. Louis, 107 Mo. 203; State ex rel. v. Cincinnati Gas, etc., Co., 18 Ohio St. 262.
But we think the motive of this council in passing these ordinances is fairly inferable from the ordinances themselves, the number of ordinances passed about the same time, the powers contained in the old charter and the limitations of power in the amendment. It is said: “The rule is general with reference to the enactments of all legislative bodies that the courts can not inquire into the motives of the legislators in passing them, except as they may be disclosed on the face of the acts, *292are inferrible from their operation, considered with reference to the condition of the country and existing legislation. The motives of the legislators, considered as the purposes they had in view, will always be presumed to be, to accomplish that which follows as the natural and reasonable effect of their enactments.” Soon Hing v. Crowley, 113 U. S. 703.
Under this rule we must conclude that the motive of the council was to avoid the effect of the amended charter rather than to accomplish what was regarded as necessary for the good of the municipality. It is manifest that the council never determined the case on the principles of taxation.
This being an equity case, triable by the court, the evidence may be considered, though it was rejected by the trial court. The evidence, except that tending to prove the statements made by the mayor, consisted of a public law, and the records of the council, evidence which could not probably have been rebutted. I regard the evidence as being ample to prove the arbitrary action of the council and so do not deem it necessary to remand the cause for further hearing. In my opinion the judgment should be affirmed.
In this opinion Brace, C. J., and Robinson, J., concur.